The opinion of the court was delivered by
Stiles, J.
It seems to us that the judgment of the court below in this case allows the assessor to substitute *373his own convenience in making up the assessment roll of King county in place of the express mandate of the law. This court held a few days since, in the case of State v. Canon, ante, p. 250, that the act of March 9,1893 (Laws, p. 167), providing for the assessment and collection of taxes in cities of the first class, was constitutional, and was not repealed by the general revenue law of March 15th (Laws, p. 323). The first section of the former act required the assessors in counties containing cities of the first class to list the property within the limits of any such city, subject to taxes therein, in as compact a form as practicable, on the assessment roll. It was also provided that when, by reason of a change in the boundaries of any city, or otherwise, the rate of taxes is required to differ in different districts thereof, the assessor should properly segregate the real and personal property in each district, so that each rate of taxation might be readily applied to property lawfully coming thereunder. The admitted facts in this case are that the assessor of King county proposes to accomplish both requirements by merely writing or printing upon the face of the roll, opposite each description of property, whether real or personal, the name of the city of Seattle; and as there are two rates of taxation in different portions of the city, growing out of the fact that considerable additional territory has been added to the original city since certain indebtedness was incurred, the assessor will make the segregation of districts by using the letters “O. L. ” and “N. L.,” standing for “old limits” and “new limits,” opposite the several descriptions upon the roll. Opposed to this method, the city claims that the assessor in the case of real property, should entirely separate all of that contained in the old limits from the other real property in the county, and likewise that contained in the new limits, and place these two masses of property by themselves in his roll; and the same demand is made in *374regard to taxes upon personal property which are assessed to individual owners by name. We think these demands are entirely just, and that in no other way will there be a compliance with.the requirements of the statute. The only reason given for declining to follow this method, outside of that of the convenience of the officers, is that the general. revenue law adopted March 15th requires, in general terms, that the names of persons to whom personal property is assessed shall be listed alphabetically in the roll, and that real estate shall be listed numerically. But these two statutes must be taken together in considering these latter provisions. An absolute alphabetical and numerical arrangement will not result if the work is done in the manner demanded by the city, it is true; but, in view of the existence of the law of March 9th, we must hold that an absolute adherence to the letter of the statute as to alphabetical and numerical arrangement is not required, but that the making of separate lists, which shall themselves be arranged alphabetically in the case of personal property, and numerically in the case of real property, will be a full compliance with the statute. The assessment blanks prepared by the county auditor, a copy of which has been presented in the case, seem to comply with the other requirements of the statute, and they can be used to carry out the segregation which we think should be made, as well as they could be if the assessor’s plan were followed.
The gist of the whole contention between the assessor and the city is, that the assessor considers ‘ ‘ designation ’ ’ to be equivalent to “segregation;” but, whatever may be the meaning of the words in other cases, certainly the spirit of the act of March 9th would not be met by merely designating each tract as within or without the city of Seattle, with “O. L.” or “N. L.” added, as is here proposed. It is pointed out that the act of March 9th only requires that the segregation of the city property be such as to place it *375in as “compact a form as practicable,” and that the assessor and his witnesses have shown that the arrangement proposed by the city is not the most practicable. The evidence only goes to show, however, that, while the city’s method is entirely practicable, the assessor’s method would be more easily followed, and would cost less, and that the business of collecting the taxes could be more easily done upon that kind of a roll, all of which amounts only to a showing of superior convenience to the officers and less expense. But, as to the expense, neither the officers nor the courts have anything to say; and, while convenience is worthy of consideration in such matters, it cannot be permitted to abrogate the statute. We interpret the provisions of the act of March 9th to mean that the legislature had in mind, first of all, the convenience and expense of the cities when it directed that the assessment rolls be prepared in a certain way; and certainly no more inconvenient scheme could be devised for determining the total of the taxable property in a city, and for checking up the payment of taxes levied thereon, than to scatter the descriptions throughout the entire county roll.
The judgment of the superior court is reversed, and the cause remanded, with instructions to make the writ of mandate peremptory.
Hoyt, Scott and Anders, JJ., concur.
Dunbar, C. J., not sitting.